Citation Nr: 1225964	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for flexor pollicis longus tendonitis, left wrist, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for retropatellar pain syndrome, right knee, currently rated 10 percent disabling, for the period prior to February 4, 2008, to include consideration of entitlement to a temporary total rating due to convalescence pursuant to 38 C.F.R. § 4.30 (2011).

3.  Entitlement to an increased rating for retropatellar pain syndrome, right knee, currently rated 10 percent disabling, for the period from February 4, 2008.

4.  Entitlement to an increased rating for hypertension, currently rated 10 percent disabling.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 2001.

This matter came to the Board of Veterans' Appeals (Board) from an August 2006rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a RO hearing in June 2007; the transcript is of record.

In a statement from the Veteran received in June 2010, he revoked his power of attorney for Puerto Rico Public Advocate for Veterans Affairs (PRPAVA); thus, the Veteran is proceeding unrepresented.  In December 2010, the Board remanded the case for further development.  

The evidence of record shows that the Veteran underwent right knee meniscus repair on March 14, 2006.  Such surgery is reflected in the March 27, 2006 VA examination report and referenced in an April 12, 2006 VA outpatient treatment record.  The Board finds the receipt of the VA examination report and VA treatment records constitutes an informal claim for a temporary total disability rating due to convalescence under 38 C.F.R. § 4.30.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to an increased rating for retropatellar pain syndrome, right knee, currently rated 10 percent disabling, for the period prior to February 4, 2008, to include consideration of entitlement to a temporary total rating due to convalescence pursuant to 38 C.F.R. § 4.30 (2011), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Flexor pollicis longus tendonitis, left wrist, is manifested by some limitation of motion of the wrist, with complaints of pain, with no evidence of ankylosis.  

2.  For the period from February 4, 2008, retropatellar pain syndrome, right knee, is manifested by limitation of flexion to 90 degrees; normal extension; and, no subluxation or instability.  

3.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or by systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for flexor pollicis longus tendonitis, left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5215 (2011).

2.  For the period from February 4, 2008, the criteria for entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2011).

3.  The criteria for entitlement to a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March 2006, a VCAA letter was issued to the Veteran with regard to his increased rating claims.  In October 2008, a VCAA letter was issued to the Veteran regarding his increased rating claim for hypertension.  Subsequent to the December 2010 Remand, VCAA letters were issued to the Veteran in December 2010 and March 2012.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his increased rating claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Court provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, notice per Vazquez was issued to the Veteran in September 2008, thus the Veteran has received proper notice per Vazquez.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the December 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA outpatient treatment records, private treatment records from Mark E. Trautmann Peters, M.D, and lay statements and testimony of the Veteran.  As discussed in the December 2010 Remand, it was acknowledged that the Veteran had undergone treatment with Dr. Faura Clavell for his wrist and knee.  In December 2010, VA issued correspondence to the Veteran requesting that he complete a release (VA Form 21-4142) pertaining to Dr. Clavell; however, the Veteran did not respond with a release.  In an April 2012 statement from the Veteran, he did not reference treatment records from Dr. Clavell.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).  The Board concludes that it has satisfied its duty to assist and in light of the Veteran's failure to respond there is no remaining duty under the VCAA to attempt to obtain the medical records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims for increased ratings.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In March 2006, the Veteran underwent a VA examination pertaining to the joints; in April 2006, the Veteran underwent a VA examination pertaining to hypertension; in February 2008, the Veteran underwent a VA examination pertaining to the joints; in November 2008, the Veteran underwent a VA examination pertaining to hypertension; and, in November 2009, the Veteran underwent a VA examination pertaining to the joints and hypertension.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide these issues.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Left wrist

Service connection is in effect for flexor pollicis longus tendonitis of the left wrist, rated 10 percent disabling pursuant to Diagnostic Code 5010, degenerative arthritis, which is rated under the Diagnostic Code 5003 provisions.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Under Diagnostic Code 5215, limitation of motion of the wrist, a 10 percent evaluation is warranted for palmar flexion limited in line with forearm, or where dorsiflexion is less than 15 degrees, for either the major or minor upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The Board notes that service connection is also in effect for left hand wrist scar formation associated with flexor pollicis longus tendonitis of the left wrist; however, the rating assigned is not in appellate status.

Upon review of the VA examination reports conducted in March 2006, February 2008, and November 2009, and , additional medical evidence of record, and statements and testimony of the Veteran, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's wrist disability.  

Initially, the Board notes that the Veteran is currently in receipt of the highest rating available under Diagnostic Code 5215.  Therefore, a higher rating is not available under that provision.

Additionally, while higher ratings for wrist disabilities are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, that provision requires the presence of ankylosis, which has not been diagnosed in this case.  

Further, although there are other diagnostic codes that potentially relate to impairment of the wrist, after reviewing these provisions, the Board can find no basis upon which to assign an increased rating for the Veteran's left wrist disability.  

The Board has also considered the impact of functional loss, weakened movement, excess fatigability, incoordination and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board acknowledges the examination reports which reflect complaints of pain, stiffness, and numbness in the wrist.  However, because the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In any event, the Veteran's pain and stiffness has been taken into consideration in awarding a disability evaluation of 10 percent.  An additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted.

Right knee

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

In rating the service-connected right knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Service connection is in effect for retropatellar pain syndrome, right knee, rated 10 percent disabling.  The 10 percent rating was assigned pursuant to 38 C.F.R. § 4.71a, 5010, which is to be rated pursuant to Diagnostic Code 5003, degenerative arthritis.  Degenerative arthritis established by x-ray findings is to be rated under the limitation of motion diagnostic criteria.  The Board notes that arthritis has not been specifically confirmed on x-ray examination, although in January 2006 a complete meniscal tear involving the anterior horn of the medial meniscus was confirmed.  Prior to this, the Veteran was experiencing pain in the suprapatellar and retropatellar locations in the knee.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  As retropatellar pain syndrome is not specifically listed in the rating schedule, it is rated analogous to the degenerative arthritis diagnostic criteria.  

As will be discussed in the Remand below, the issue of entitlement to an increased rating for retropatellar pain syndrome, right knee, currently rated 10 percent disabling, for the period prior to February 4, 2008, to include consideration of entitlement to a temporary total rating due to convalescence pursuant to 38 C.F.R. § 4.30, is being remanded for further development.  Thus, this decision will only consider entitlement to an increased rating for retropatellar pain syndrome, right knee, from February 4, 2008.  

The Board notes review of the entirety of the treatment records and VA examination reports of record, and the lay statements of the Veteran.  

For the period from February 4, 2008, a disability rating in excess of 10 percent is not warranted pursuant to Diagnostic Codes 5260 and 5261 as the objective evidence does not reflect flexion limited to 30 degrees and extension limited to 0 degrees.  Specifically, the February 4, 2008 VA examination report reflects active and passive flexion to 117 degrees and normal extension.  The Veteran experienced pain from 90 to 117 degrees.  On VA examination in November 2009, flexion was to 90 degrees and extension was normal.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  On VA orthopedic consultation in December 2009 and September 2010, active and passive range of motion was full.  The findings reflected in the VA examination reports are noncompensable (flexion limited to 117 degrees, with pain at 90 degrees, and limited to 90 degrees, respectively, in the right knee).  Moreover, both examination reports reflect that limitation of extension is normal in the right knee, thus noncompensable.  There was no additional limitation of flexion on repetitive motion.  Thus, per Diagnostic Codes 5260 and 5261, noncompensable ratings would be warranted.  A rating in excess of 10 percent is not warranted as flexion is not limited to 30 degrees and extension is not limited to 15 degrees, even considering pain and repetitive motion.

According to a General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 or 5261 with regard to the right knee.

A compensable rating is not warranted pursuant to Diagnostic Code 5257 as objective findings do not reflect current symptoms of instability or subluxation of the right knee.  The February 2008 VA examiner stated that with regard to the right knee there was no swelling, rubor or calor, and no deformity.  There was negative anterior and posterior drawer test, negative valgus/varus stress test, negative McMurray's test, and negative Lachman test.  A positive patellar drawer test was not indicative of instability or subluxation.  The November 2009 VA examiner specifically stated that there was no instability of the right knee.  Anterior and posterior drawer test and stress valgus and varus test were negative.  

As detailed, a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, although any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  A separate rating is not warranted pursuant to Diagnostic Code 5257, as instability of the right knee has not been shown.  Thus, a separate rating is not warranted under such diagnostic criteria.  

The Board finds that higher ratings are not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the right knee.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 do not provide for higher disability ratings, and are inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for a disability rating under Diagnostic 5262.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  While acknowledging his complaints of pain and effects on some daily activities, the VA examination reports of record and other objective findings do not reflect sufficient functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups to warrant a higher evaluation.

The Board has considered the assertions by the Veteran that he is entitled to a higher rating for his right knee disability.  The Veteran is competent and credible to attest to the exhibited symptoms in his knee.  However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support a higher rating based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of a higher rating in any regard.

Based on the above, the Board has determined that a schedular rating in excess of 10 percent for the right knee is not warranted for the period from February 4, 2008.

Hypertension

The Veteran's hypertension is rated 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Such diagnostic code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

A December 2005 VA outpatient treatment record reflects a blood pressure reading of 128/88.  The Veteran complained of pulsatile blood pressure since two weeks prior but the same treatment was continued.  

An April 2006 VA examination report reflects that hypertension was diagnosed in 2001.  In October 2001, he was started on fosinopril initially 5 milligrams daily and he is still taking fosinopril up to 20 milligrams daily.  His blood pressure reading was 126/79, while on fosinopril.  The examiner diagnosed arterial hypertension under control with medication.  

An April 2006 VA outpatient treatment record from the same date reflects a blood pressure reading of 132/90.  

A June 2006 VA outpatient treatment record reflects a blood pressure reading of 135/92.

A September 2006 VA outpatient treatment record reflects a blood pressure reading of 140/94.

A September 2006 VA outpatient treatment record reflects blood pressure readings of 129/93 and 122/96.  It was recommended that he increase lisinopril to 40 milligrams daily.

An October 2006 VA outpatient treatment record reflects a blood pressure reading of 128/85 and the examiner's comment that his blood pressure is well controlled.

A November 2006 VA outpatient treatment record reflects a blood pressure reading of 126/83.

A July 2007 VA outpatient treatment record reflects a blood pressure reading of 127/80 and a comment from the examiner states that his blood pressure is well controlled.  An April 2008 VA outpatient treatment record reflects a blood pressure reading of 121/80 and comment from the examiner that his blood pressure is well controlled.
A September 2008 VA outpatient treatment record reflects a blood pressure reading of 145/91.  The examiner commented that his hypertension is not optimally controlled.

A July 2009 VA outpatient treatment record reflects a blood pressure reading of 145/96 and a comment from the examiner that his blood pressure is poorly controlled.

In November 2008, the Veteran was afforded a VA examination pertaining to his hypertension.  The Veteran reported that sometimes he takes his blood pressure in the morning and sometimes it is elevated in the 150's/100.  His blood pressure readings were 150/94; 145/86; and, 156/100.  The examiner diagnosed hypertension.  

In November 2009, the Veteran was afforded a VA examination pertaining to his hypertension.  The examiner noted that he was using three antihypertensive medications.  On his last visit to the primary care clinic in July 2009, his blood pressure was poorly controlled and a third kind of antihypertensive medication was added.  There were no complications related to hypertension.  His blood pressure readings were 158/100; 144/97; and, 139/104.  The examiner diagnosed hypertension - uncomplicated.    

A November 2009 VA outpatient treatment record reflects a blood pressure reading of 146/91 and a comment from the examiner that his blood pressure is not well controlled.

A March 2010 VA outpatient treatment record reflects a blood pressure reading of 139/89.  The examiner commented that his blood pressure is well controlled.

A May 2010 VA outpatient treatment record reflects a blood pressure reading of 120/76.

A July 2010 VA outpatient treatment record reflects a blood pressure reading of 137/91.

An August 2010 VA outpatient treatment record reflects a blood pressure reading of 136/93.  It was noted that his blood pressure was borderline elevated.

The Veteran's hypertension is rated 10 percent disabling, as his diagnosed hypertension requires continuous medication for control.  Based on the medical evidence of record, no blood pressure readings show diastolic pressure of 110 or more, or systolic pressure of 200 or more.  

Based on the above, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by a 20 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.   Accordingly, there is no support for an increased rating over any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected left wrist, right knee, and hypertension are fully contemplated by the rating criteria.  There is nothing exceptional about these service-connected disabilities.  The degrees of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the evidence of record reflects that the Veteran is employed in a full-time capacity as a letter carrier and has been employed during the entire course of this appeal.  The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities preclude employment.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disabilities.  Thus, entitlement to a TDIU due to his service-connected disabilities is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for flexor pollicis longus tendonitis, left wrist, is denied.

For the period from February 4, 2008, entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome, right knee, is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.


REMAND

On February 28, 2006, the Veteran filed an increased rating claim for service-connected retropatellar pain syndrome, right knee.  

On March 27, 2006, the Veteran underwent a VA examination pertaining to the right knee and it was noted that on March 14, 2006, he underwent arthroscopic repair of the right knee meniscus tear.  

An April 12, 2006 VA outpatient treatment record reflects complaints related to the right knee, and references an operation performed one and a half months ago.

In June 2006, treatment records from Mark E. Trautmann Peters, M.D., were received which reflect that he underwent right knee surgery on March 14, 2006.  

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).

Once a formal compensation claim has been allowed, receipt of certain medical evidence will be accepted as an informal claim for an increased rating.  38 C.F.R. § 3.157(b).  Such evidence includes a report of VA outpatient or hospital examination or report of admission to a VA hospital.  38 C.F.R. § 3.157(b)(1).  

The March 2006 right knee surgery referenced in the March 27, 2006 VA examination report and April 14, 2006 VA outpatient treatment record, coupled with receipt of March 2006 surgical records from Dr. Peters, constitutes an informal claim for entitlement to a temporary total rating due to convalescence pursuant to 38 C.F.R. § 4.30.

The Board finds that the issue of entitlement to an increased rating for retropatellar pain syndrome, right knee, for the period prior to February 4, 2008, is inextricably intertwined with the unadjudicated issue of issue of entitlement to a temporary total rating due to convalescence pursuant to 38 C.F.R. § 4.30 due to the March 14, 2006 right knee surgery.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

Adjudicate entitlement to a temporary total rating due to convalescence pursuant to § 4.30, due to right knee surgery on March 14, 2006, and then readjudicate the claim for an increased rating for retropatellar pain syndrome, right knee, for the period prior to February 4, 2008.  The Veteran and his representative should be then furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


